Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status 
Claims 1-20 have been examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 1,874,299 Although the claims at issue are not identical, they are not patentably distinct from each other because both claim 1 of current application and claim 1 of US. Patent No. 1,874,299 recite A remotely assisted vision screening system for allowing customers to obtain optical prescriptions for eyeglasses or contact lenses, the system comprising: a diagnostic center; optical equipment configured to perform one or more vision tests to include the optical equipment, the auto phoropter. 


Allowable Subject Matter Over the Prior Art 
The primary reason for indicating allowability over the prior art is the inclusions of the following limitations in the combination as recited. 
Claim 1 is directed to a remotely assisted vision screening system for allowing customers to obtain optical prescriptions for eyeglasses or contact lenses, the system comprising: 
a diagnostic center; 
optical equipment configured to perform one or more vision tests, the optical equipment being located at the diagnostic center and at least including an auto-phoropter; and 
at least one computing device that is configured to:
 control, during an eye examination for a customer (‘773; Col. 6, lines 23-27: wherein the computer is capable of querying and; 
generate, using the optical equipment, objective vision data associated with at least one eye of the customer; 
generate, based on usage of the optical equipment and one or more responses received from the customer, subjective vision data associated with a subjective refraction of the at least one eye;.
send vision screening data to a remote individual via a network, the vision screening data at least including the objective vision data and the subjective vision data, wherein the vision screening data enables the remote individual to determine a refractive error for the at least one eye; 
receive, in response to sending the vision screening data, prescription data from the remote individual via the network, the prescription data including an optical prescription associated with the at least one eye; and provide the optical prescription to the customer; 
wherein the system is configured to: 
provide one or more user interfaces to a device operated by the remote individual, the one or more user interfaces permitting the remote individual to perform a remote refraction procedure that enables the customer to obtain the subjective refraction of the at least one eye without assistance from an onsite eye doctor, wherein an audio- video connection between the diagnostic center and remote individual permits audio to be output to the customer and voice-based inputs including the one or more responses to be received from the customer; 
receive the voice-based inputs during the eye examination, wherein the at least one computing device is interfaced with the auto-phoropter, the voice-based inputs are utilized by the remote individual to electronically control and adjust the auto- phoropter via the equipment interface during the remote refraction procedure and to determine the subjective refraction for the at least one eye of the customer without assistance from an onsite eye doctor; 
provide an interactive audio-video eye examination that enables participation of the remote individual via the audio-video connection, wherein the customer is located at a diagnostic center situated in a first location, the remote individual is located at a second location, the first location and the second location are situated remotely with respect to each other, the remote individual is permitted to permitted to interact with the customer during the interactive audio-video eye examination and to control the auto-phoropter during the remote refraction procedure based on the voice-based inputs including the one or more responses received from the customer; 
receive, at the equipment interface during the interactive audio-video eye examination, commands to remotely control or adjust the auto-phoropter during the eye examination; 
provide, by the remote individual, the optical prescription to the customer, wherein the optical prescription includes a current refractive error for the at least one eye and an electronic signature from the remote individual authorizing the optical prescription; and 
provide the optical prescription to the customer, at least in part, by presenting the optical prescription on one or more user interfaces of the at least one computing device.  
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686